This office action is in response to Applicants’ amendments/remarks received February 8, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-279, 284, 298-299 are canceled.  Claims 280-283, 285-297, 300-320 are under consideration.

Priority:  This application is a CON of PCT/US2019/021474, filed March 8, 2019, which claims priority to provisional applications 62/640168, filed March 8, 2018, 62/640188, filed March 8, 2018, 62/640194, filed March 8, 2018, and 62/756889, filed November 7, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 280-283, 285-296, 300-309, 311-319 are rejected under 35 U.S.C. 103 as being unpatentable over Mrsny (US 7713737; IDS 12.18.20).  Mrsny discloses a delivery construct comprising a receptor binding domain; a transcytosis domain; a peptide, polypeptide or protein to be delivered to a subject; and a cleavable linker, and compositions comprising the delivery construct (at least col. 91 claim 1, col. 94 claim 28).  It is disclosed that the receptor binding domain is selected from Pseudomonas exotoxin A (PE), where the receptor binding domain is domain Ia of PE (at least col. 93 claim 7), and the transcytosis domain is selected from transcytosis domains besides PE, including botulinum toxin, diptheria toxin, pertussis toxin, cholera toxin, heat labile E. coli enterotoxin, Shiga toxin, and shiga-like toxin (at least col. 93 claim 9).  Mrsny discloses that Pseudomonas exotoxin A or PE is a protein composed of three prominent globular domains (I, II, III) and one small subdomain (Ib) that connects domains II and III; domain Ia is believed to mediate cell binding and spans amino acids 1-252; domain II of PE is believed to mediate transcytosis and spans amino acids 253-364; domain Ib has no known function; domain III mediates cytotoxicity of PE (see also col. 5 line 58 to col. 6 line 32, col. 12 lines 12-39, col. 15 lines 55-66).  It is disclosed that the composition comprising said delivery construct further comprises a pharmaceutically acceptable diluent excipient, vehicle or carrier, wherein the composition is formulated for nasal or oral administration (at least col. 96 claims 29-30) and/or administration to mucosal membranes including the lungs (at least col. 33 lines 30-35).  Mrsny discloses macromolecules for delivery include among others respiratory drugs (at least col. 19 line 13).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed composition comprising a carrier that comprises a domain I of a PE, lacks all portions of a domain II of PE, lacks all portions of 
Regarding instant claims 301, 311, 318-319, Mrsny discloses macromolecules for delivery include among others respiratory drugs (at least col. 19 line 13).  Therefore, it would have been obvious to covalently couple respiratory drug to the carrier of Mrsny.
Regarding instant claim 302, Mrsny discloses other macromolecules for delivery include among others antiviral agents (at least col. 21 line 11).  Therefore, it would have been obvious to covalently couple an antiviral drug to the carrier of Mrsny.
Regarding instant claim 303, Mrsny discloses other macromolecules for delivery further include among others interferon (IFN) (at least col. 20 line 9).  Therefore, it would have been obvious to covalently couple an IFN to the carrier of Mrsny.
Regarding instant claims 304, 312, it is disclosed in the instant specification that instant SEQ ID NO: 137 is domain I of PE, amino acids 1-252 (application publication paragraph 0289).  Mrsny discloses domain Ia of PE spans amino acids 1-252 (col. 6 line 2).  Therefore, Mrsny can 
Regarding instant claims 305-306, 313-314, Mrsny discloses the cell binding domain of the carrier is domain Ia; therefore, Mrsny discloses the cell binding domain consists of domain I of PE (at least col. 93 claim 7).
Regarding instant claims 307-308, 315-316, Mrsny discloses the macromolecules (i.e. including respiratory drugs) to be delivered is connected to the delivery construct by a linker (at least col. 22 lines 20-40, col. 91 claims 1, 7).
 Regarding instant claims 309, 317, Mrsny discloses the delivery construct is transported across a polarized epithelial cell by transcytosis (at least col. 91 claims 1, 7).
Regarding instant claims 280-281, 295-296, as noted above, Mrsny reasonably discloses formulating a composition comprising a delivery construct or carrier comprising domain Ia of PE, where the carrier comprises a transcytosis domain that is not from PE and therefore lacks all portions of a domain II of PE, does not comprise domain Ib of PE, does not comprise domain III of PE, and where the carrier is coupled to a respiratory drug for pulmonary administration.  Therefore, it would have been obvious to one of ordinary skill to arrive at a method comprising administering to a subject via pulmonary administration, a composition comprising a carrier that comprises a domain I of PE, lacks all portions of a domain II of the PE, lacks all portions of a domain Ib of the PE, and lacks all portions of a domain III of the PE, wherein the carrier is coupled to a respiratory drug.
Regarding instant claim 282, Mrsny discloses other macromolecules for delivery include among others antiviral agents (at least col. 21 line 11).  Therefore, it would have been obvious to covalently couple an antiviral drug to the carrier of Mrsny.

Regarding instant claim 285, it is disclosed in the instant specification that instant SEQ ID NO: 137 is domain I of PE, amino acids 1-252 (application publication paragraph 0289).  Mrsny discloses domain Ia of PE spans amino acids 1-252 (col. 6 line 2).  Therefore, Mrsny can reasonably be deemed to disclose the cell binding domain of the carrier has at least about 80% sequence identity to instant SEQ ID NO: 137.
Regarding instant claims 286-287, Mrsny discloses the cell binding domain of the carrier is domain Ia; therefore, Mrsny discloses the cell binding domain consists of domain I of PE (at least col. 93 claim 7).
Regarding instant claims 288-289, Mrsny discloses the macromolecules (i.e. including respiratory drugs) to be delivered is connected to the delivery construct by a linker (at least col. 22 lines 20-40, col. 91 claims 1, 7).
Regarding instant claims 290-291, Mrsny discloses the delivery construct is transported across a polarized epithelial cell by transcytosis (at least col. 91 claims 1, 7).
Regarding instant claims 292-294, Mrsny discloses macromolecules for delivery include respiratory drugs (at least col. 19 line 13), antimicrobial compounds (col. 18 lines 60-61) and antiviral agents (at least col. 21 line 11); therefore, it would have been obvious to administer a respiratory drug to a subject having an infectious disease, microbial infection, or viral disease.

Claims 280-283, 285-297, 300-320 are rejected under 35 U.S.C. 103 as being unpatentable over Mrsny (US 7713737; IDS 12.18.20) in view of Groneberg et al. (2003 .  
Groneberg et al. disclose fundamentals of pulmonary drug delivery.  Groneberg et al. disclose examples of aerosol drugs include antimicrobials, antiviral drugs (ribavirin), vaccines (viral/bacterial) (p. 383).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to formulate the composition of Mrsny comprising a carrier that comprises a domain I of PE, lacks all portions of a domain II of the PE, lacks all portions of a domain Ib of the PE, and lacks all portions of a domain III of the PE, wherein the carrier is coupled to a respiratory drug, into an aerosol for pulmonary administration, as suggested by Groneberg et al. (instant claims 297, 310, 320).  The motivation to do so is given by the prior art, which disclose drugs for pulmonary delivery can be formulated into an aerosol.  One of ordinary skill would have a reasonable expectation of success because formulation of pulmonary drugs into carriers in an aerosol were known.

Reply:  In view of Applicants’ amendments/remarks the previous 35 U.S.C. 102(a)(1) and 103 rejections are withdrawn.
However, the claims remain unpatentable under new 103 rejections over the Mrsny reference for the reasons noted above.
As noted above, Mrsny reasonably discloses a composition comprising a delivery construct or carrier comprising domain Ia of PE, where the carrier comprises a transcytosis domain that is not from PE and therefore lacks all portions of a domain II of PE, does not 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656